Citation Nr: 1611866	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  12-06 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to December 4, 2009 and in excess of 20 percent thereafter for left ankle degenerative joint disease. 

2.  Entitlement to a rating in excess of 10 percent for hypertension. 

3.  Entitlement to service connection for a left knee disorder, to include as secondary to left ankle degenerative joint disease.

4.  Entitlement to service connection for right ankle disorder, to include as secondary to left ankle degenerative joint disease.

5.  Entitlement to service connection for left elbow disorder. 

6.  Entitlement to service connection for sleep apnea.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for post-operative dislocation of the right shoulder and, if so, whether service connection for a right shoulder disorder is warranted.

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right knee strain and, if so, whether service connection for a right knee disorder is warranted. 

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cardiovascular disease and, if so, whether service connection, to include as secondary to hypertension, is warranted. 

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	David J. Davidson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to March 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and October 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In July 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  At such time, the Veteran waived Agency of Original Jurisdiction (AOJ) consideration of the evidence received since the issuance of the statement of the case in February 2012 as referable to all issues except sleep apnea and a right shoulder disorder.  Therefore, the Board may properly consider such evidence.  38 C.F.R. § 20.1304(c) (2015).  At such time, the undersigned held the record open for 60 days for the receipt of any additional evidence and extended such by 30 days in November 2015.  In October 2015, the Veteran via his attorney submitted additional evidence with a waiver of AOJ consideration.  Id.  Therefore, the Board may consider such newly submitted evidence.  Also in October 2015, the Veteran and his attorney were provided with a copy of the July 2015 Board hearing transcript and, in February 2016, the Veteran's attorney was provided with a copy of the entire claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Of note, many VA treatment records, as well as the March 2015 VA examination report, are present in Virtual VA and not in VBMS. 
 
The issues of whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a cervical spine disorder as well as the issue of entitlement to service connection for erectile dysfunction, to include as secondary to hypertension, were raised during the Veteran's July 2015 hearing before the Board but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The merits of the claims for service connection for cardiovascular, right knee, and right shoulder disorders are addressed in the REMAND along with the claims of entitlement service connection for left knee right ankle disorders and sleep apnea, a higher initial rating for a left ankle disorder, and entitlement to a TDIU.  These issues are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In sworn testimony before the Board, on July 7, 2015, and prior to the promulgation of a decision in the appeal, the Veteran and his representative withdrew from appeal the issue of entitlement to service connection for a left elbow disorder.

2.  In a final rating decision issued in January 1988, the AOJ denied service connection for post-operative dislocation of the right shoulder; while the Veteran filed a notice of disagreement in June 1988 and a statement of the case was issued in June 1988, he did not perfect an appeal of such decision, nor was any new and material evidence received within a year.

3.  Evidence added to the record since the final January 1988 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for post-operative dislocation of the right shoulder.

4.  In a final rating decision issued in July 1988, the AOJ denied service connection for right knee strain; the Veteran did not initiate an appeal of the AOJ's decision within one year, nor was any new and material evidence received within a year.

5.  Evidence added to the record since the final July 1988 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for right knee strain.

6.  In a final rating decision issued in February 2004, the AOJ denied service connection for cardiovascular disease; the Veteran did not initiate an appeal of the AOJ's decision within one year, nor was any new and material evidence received within a year.

7.  Evidence added to the record since the final February 2004 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cardiovascular disease.

8.  For the entire the appeal period, the Veteran's diastolic blood pressure has been predominantly less than 110, and his systolic blood pressure has been predominantly less than 200.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of entitlement to service connection for a left elbow disorder have been met.  38 U.S.C.A. § 7105 (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The January 1988 rating decision that denied service connection for post-operative dislocation of the right shoulder is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015)].

3.  New and material evidence has been received to reopen a claim for service connection for post-operative dislocation of the right shoulder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

4.  The July 1988 rating decision that denied service connection for right knee strain is final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015)].

5.  New and material evidence has been received to reopen a claim for service connection for right knee strain.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. 
§ 3.156(a) (2015).

6.  The February 2004 rating decision that denied service connection for cardiovascular disease is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2015)].

7.  New and material evidence has been received to reopen a claim for service connection for cardiovascular disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

8.  The criteria for a rating in excess of 10 percent for hypertension are not met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, unless such withdrawal is made on the record during a hearing. Id.  

As indicated previously, during his hearing before the Board on July 7, 2015, the Veteran stated that he wished to withdraw his appeal regarding his claim for service connection for a left elbow disorder.  Therefore, as the Veteran has withdrawn his appeal regarding the issue of entitlement to service connection for a left elbow disorder, there remains no allegation of errors of fact or law for appellate consideration with regard to such issue.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to this issue and it must be dismissed.

II. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

With respect to the claim for an increase rating for hypertension, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for post-operative dislocation of the right shoulder, right knee strain, and cardiovascular disease is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to these issues.  However, consideration of the merits of these issues is deferred pending additional development consistent with the VCAA.
  
With regard to the Veteran's claim of entitlement to a rating in excess of 10 percent for hypertension, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a March 2009 letter, sent prior to the issuance of the August 2009 rating decision, and a January 2012 letter advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the January 2012 letter issued after the September 2009 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the January 2012 letter was issued, the Veteran's claim was readjudicated in the February 2012 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Next, VA has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In compliance with its duty to assist, the AOJ obtained and considered the Veteran's service treatment records and post-service VA treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in July 2009.  The Board finds that the examination report is adequate to evaluate hypertension as the examiner conducted a thorough interview with the Veteran regarding his history and symptoms and provided a full examination, addressing the relevant rating criteria.  Moreover, the Veteran has not indicated that his hypertension has worsened since the July 2009 VA examination.  Therefore, the Board finds that the medical evidence of record is adequate to adjudicate the Veteran's claim for higher rating for hypertension and no further examination is necessary.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in July 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2015 hearing, the undersigned Veterans Law Judge noted the issue currently on appeal.  The hearing transcript also reflects appropriate exchanges between the Veteran, his attorney, and the undersigned regarding the basis of the Veteran's claim of entitlement to an increased rating for his hypertension, to include the nature and severity of such disability, the impact on his daily life and employment, and his current treatment.  Further, the Veteran expressed his understanding that increased schedular rating depends on blood pressure readings and he does not contend otherwise.  Transcript page 43.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully discussed. See Bryant, 23 Vet. App. at 497.  Furthermore, there was no indication that any evidence may have been overlooked.  In this regard, the Veteran's attorney subsequently submitted additional VA treatment records dated through July 2015.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

III.  Applications to Reopen Previously Denied Claims

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an AOJ decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following an AOJ decision (1 year for a rating decision and 60 days for a statement of the case) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. 
§ 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. 
§ 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

VA regulations also provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. 
§ 3.156(c)(1)(i).  In the instant case, the Board notes that no additional pertinent, service records were added to the file following the respective final rating decisions.  In this regard, a review of the file indicates that, in October 1987, the Veteran's service treatment records were received by the AOJ and that such records were considered in each final prior rating decision.  Therefore, the Board finds that 38 C.F.R. § 3.156(c) is inapplicable in the instant case. 

Generally, a claim which has been denied in an unappealed AOJ decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Post-operative Dislocation of the Right Shoulder

Regarding the Veteran's claimed right shoulder disorder, a December 1987 rating decision initially denied service connection for post-operative dislocation of the right shoulder.  At such time, the RO considered the Veteran's service treatment records, post-service treatment records, and an October 1987 VA examination, and determined that service connection for such disorder was denied because the disorder existed prior to service and was not aggravated by service.  The Veteran was notified of the denial in January 1988 and filed a notice of disagreement in June 1988.  A statement of the case was issued to the Veteran in June 1988; however, he did not perfect his appeal by filing a timely substantive appeal and no further communication or new and material evidence regarding his claim of entitlement to service connection for post-operative dislocation of the right shoulder was received within the remainder of the appeal period.  Therefore, the January 1988 rating decision became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1987) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015)].

Pertinent evidence received since the time of the AOJ's January 1988 rating decision includes VA treatment records and a March 2015 VA examination report with a diagnosis of degenerative arthritis, as well as the Veteran's sworn testimony in July 2015 regarding continuity of right shoulder symptomatology since service.  Moreover, the Veteran testified that, although he injured his right shoulder prior to service, his shoulder had recovered and was normal at service entry.  As noted previously, such evidence is presumed credible for the purposes of reopening the claim.  See Justus, supra.

The new evidence, when combined with the evidence previously of record, raises questions of whether the Veteran's degenerative arthritis in the right shoulder may be directly related to injury and/or surgery for the right shoulder during service.  This evidence was not before adjudicators when the Veteran's claim was last denied in January 1988, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for post-operative dislocation of the right shoulder, and raises a reasonable possibility of substantiating the claim.  Given the new and material evidence of record received following the January 1988 decision, the claim for service connection for post-operative dislocation of the right shoulder is reopened.

Right Knee Strain

Regarding the Veteran's claimed right knee disorder, a June 1988 rating decision initially denied service connection for a right knee strain.  At such time, the RO considered the Veteran's service treatment records, post-service treatment records, and an October 1987 VA examination, and determined that service connection for such disorder was denied because no disability was shown on the last examination.  The Veteran was advised of the decision and his appellate rights in July 1988, but no further communication or new and material evidence regarding his claim of entitlement to service connection for his right knee strain was received within one year of the July 1988 rating decision.  Therefore, such rating decision became final.  38 U.S.C. § 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1988) [38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015)].

The evidence received since the time of the AOJ's July 1988 rating decision includes, in pertinent part, VA treatment records and a July 2009 VA examination report with a diagnosis of a patellar abnormality, a July 2008 X-ray report indicating a diagnosis of mild degenerative osteoarthritic changes of the femoral patellar joint, as well as the Veteran's sworn testimony in July 2015 regarding continuity of right knee symptomatology since service and treatment with home remedies since service.  As noted previously, such evidence is presumed credible for the purposes of reopening the claim.  See Justus, supra.

As discussed previously, the Veteran's claim of entitlement to service connection right knee strain was previously denied on the basis of a lack of a current disability.  The newly received evidence demonstrates a current diagnosis of a right knee disorder.  Furthermore, such raises questions of whether the Veteran's diagnosis of osteoarthritis and/or patellar abnormality may be related to overuse of the right knee during service.  This evidence was not before adjudicators when the Veteran's claim was last denied in July 1988, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for right knee strain, and raises a reasonable possibility of substantiating the claim.  Given the new and material evidence of record received following the July 1988 decision, the claim for service connection for right knee strain is reopened.

Cardiovascular Disease
 
Regarding the Veteran's claimed cardiovascular disease, a February 2004 rating decision initially denied service connection for such disorder.  At such time, the RO considered the Veteran's service treatment records, post-service treatment records, and an October 2003 VA examination, and determined that service connection for cardiovascular disease was denied because the evidence failed to reveal any cardiac repercussions secondary to his hypertension.  Specifically, the RO determined that the evidence did not show that the Veteran had a cardiovascular disease that was related to his service-connected hypertension. The Veteran was advised of the rating decision and his appellate rights later that month.  He did not file a notice of disagreement and no further communication or new and material evidence regarding his claim of entitlement to service connection for cardiovascular disease was received within one year of the decision.  Therefore, the February 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2003) [(2015)].

Pertinent evidence received since the time of the AOJ's February 2004 rating decision includes a July 2009 VA treatment record and a July 2009 VA examination report, both which note a diagnosis of carotid stenosis, as well as the Veteran's representative's argument that National Institutes of Health research indicates that hypertension is one of two causes of carotid stenosis.  See Transcript page 40. 

As discussed previously, the Veteran's claim of entitlement to service connection cardiovascular disease was previously denied on the basis of a lack of a current disability.  The newly received evidence demonstrates a current diagnosis of such disease.  Furthermore, the new evidence raises the question of whether the Veteran's current diagnosis of carotid stenosis may be caused or aggravated by service-connected hypertension.  The evidence was not before adjudicators when the Veteran's claim was last denied in February 2004, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact - a current diagnosis - necessary to substantiate the claim for service connection for cardiovascular disease, and raises a reasonable possibility of substantiating the claim.  The Board acknowledges that the July 2009 VA examination report also contains an unfavorable nexus opinion; however, as discussed above, Veteran need not show new evidence regarding all of the elements missing at the time the claim was first denied.  See Shade, supra.  Given the new and material evidence of record received following the February 2004 decision, the claim for service connection for cardiovascular disease is reopened.

IV.  Increased Rating Claim

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
 § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
 § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is service-connected for hypertension, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He filed a claim for an increased rating in December 2008. 

Under Diagnostic Code 7101, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more, while a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted at any point pertinent to this appeal.

The Board has considered all of the evidence of record, and in particular, the evidence dated since 2007, one year prior to the informal claim for an increased rating in December 2008.  See 38 C.F.R. § 3.400(o).  VA outpatient treatment records note that the Veteran's blood pressure measured 157/90 in April 2007, 170/90 in February 2008, 148/93 in June 2008, and two measurements taken on the same day in July 2008 noted blood pressure as 155/88 and 146/77.  Another July 2008 record noted blood pressure of 147/97.  Additional treatment records dated in 2008 indicated blood pressure readings of 137/63 in August 2008, 157/81 in September 2008, 152/87, and two separate readings of 146/77 and 153/93, in October 2008.  

The Veteran was afforded a VA examination in July 2009.  The record of his vital signs at that time noted blood pressure as 140/92.  Another section of the report noted that blood pressure measurements for an established diagnosis of hypertension were 156/100, 161/102, and 164/96.  The examiner noted there was no history of hospitalization or surgery for his hypertension but that continuous medication was needed to control his disability, which had no side effects.  The examiner also noted that there were no significant effects on the Veteran's occupational activities. 

VA treatment records noted readings in 2009 as follows: 161/94 in January 2009,  180/105 in February 2009.  Two readings in June 2009 revealed blood pressure measurements of 154/100 and 156/103.  A VA treatment record dated in July 2009 noted a standing blood pressure reading of 157/93 and peak blood pressure with exercise at 203/93; exercise capacity was noted to be normal.  Another July 2009 treatment record noted a blood pressure reading of 137/89.  During that treatment session, the VA pharmacist noted that the Veteran's blood pressure was at goal and the Veteran denied any side effects of hypertension medication.  An October 2009 VA treatment record noted readings of 160/92, 160/90, and 161/90, all on the same day. A VA treatment record dated in November 2009 noted blood pressure of 154/91.  VA  treatment records dated on separated days in December 2009 revealed blood pressure at 144/100 and 153/85. 

A January 2010 VA treatment record noted blood pressure readings of 132/88, 149/103, and 139/87 all on the same day.  A September 2011 VA treatment record noted blood pressure at 138/82.  A September 2014 VA treatment record noted a blood pressure reading of 147/93.  In February 2015, blood pressure was noted to be 143/91. 

The foregoing evidence reflects that, throughout the appeal period, the Veteran's diastolic pressure has not been predominantly 110 or more and his systolic pressure has not been predominantly 200 or more.  In making this determination, the Board acknowledges that on one occasion, the Veteran's systolic pressure exceeded 200.  Specifically, a July 2009 VA treatment record showed a systolic blood pressure of 203 while exercising.  While this blood pressure reading is elevated to the level contemplated by the 20 percent rating under Diagnostic Code 7101, the Board notes that the other blood pressure readings taken in July 2009, including standing blood pressure prior to exercise on the same day, were not elevated to this degree, which preponderates against a finding that his blood pressure readings were predominately elevated during this time period to support a staged, increased rating.  Additionally, the Board notes that the evidence dated prior to and after July 2009 does not show diastolic or systolic pressure readings predominately elevated to 110 or 200 or more, respectively, to warrant an increased 20 percent rating. 

The Veteran is competent to report his symptoms and he is credible to the extent that he believes that the severity of his hypertension warrants a higher disability rating.  His competent and credible lay evidence is outweighed, however, by the competent and credible medical evidence that evaluates the true nature and severity of his hypertension disability based on clinical data obtained by objective examination.  In this regard, the Board notes that the VA clinicians have the training and expertise necessary to administer the appropriate tests needed to determine the nature and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the objective medial evidence in regard to the type and degree of impairment caused by his hypertension.  There is no objective evidence of record showing that his diastolic pressure has been predominantly 110 or more or that his systolic pressure has not been predominantly 200 or more, to warrant a rating higher than 10 percent. 

As delineated above, the medical evidence preponderates against the award of a higher rating, as the criteria for a 20 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating for hypertension are, likewise, not met.

The Board has considered whether staged ratings are appropriate, under Hart, supra; however, as discussed above, the Board finds that the Veteran's blood pressure readings have been stable throughout the appeal period and have not more nearly approximated diastolic or systolic pressure predominately elevated to 110 or 200 or more.  Therefore, assigning staged ratings for such disability is not warranted.

The Board has also contemplated whether the Veteran's hypertension disability should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the AOJ or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the symptomatology associated with the Veteran's service-connected hypertension are fully addressed by the rating criteria under which the disability is rated.  Specifically, the Board finds that the Veteran's 10 percent rating for hypertension under Diagnostic Code 7101 fully contemplates his elevated systolic and diastolic blood pressure and his need for continuous medication.  There are no additional symptoms manifested as a result of hypertension which would warrant an extra-schedular rating.  To the extent that the Veteran contends that he suffers from erectile dysfunction as a result of his hypertension, a separate claim for the same is referred herein.  Therefore, for the foregoing reasons, the Board concludes that the rating criteria reasonably describe the Veteran's symptomatology, resulting functional impairment, and overall disability level of his service-connected hypertension disability. 

Furthermore, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, even after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a specific rated disability.  

As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Under these circumstances, the Board concludes that the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met, and that referral of these claims for extra-schedular consideration is not warranted.  See Thun, supra; Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for hypertension.  As such, the benefit of the doubt doctrine is not applicable and the Veteran's claim for an increased rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3 , 4.7.


ORDER

The appeal regarding the issue of entitlement to service connection for a left elbow disorder is dismissed.

New and material evidence having been received, the claim for service connection for post-operative dislocation of the right shoulder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for right knee strain is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for cardiovascular disease is reopened; the appeal is granted to this extent only.

A rating in excess of 10 percent for hypertension is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's reopened and remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Having reopened the claims for service connection for right knee, right shoulder, and cardiovascular disorders, the Board notes that the Veteran was provided with VA examinations regarding these disorders, as well as his claimed left knee disorder, in July 2009 and March 2015; however, the Board finds that the opinions accompanying such examinations are inadequate to decide the claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, a remand is required to obtain addendum opinions.

With respect to the right shoulder disorder, the July 2009 and March 2015 VA examiners based unfavorable nexus opinions, at least in part, on the incorrect premise that the Veteran entered service in 1981.  The examiners appear to have been unaware of the Veteran's first period of service, from September 1979 to October of 1981.  Similarly, the examiners appear to be unaware that no right shoulder disorder was noted on the Veteran's first service entrance examination dated in September 1978.  As the prior VA opinions were based upon an inaccurate factual premise, an addendum opinion is required. 

With respect to his claimed cardiovascular disorder, during the Veteran's hearing before the Board, his representative cited National Institutes of Health information linking hypertension to carotid stenosis.  The representative argued that hypertension was one of two potential causes for carotid stenosis.  The July 2009 VA examiner specifically found that hypertension does not lead to carotid stenosis but did not explain why this is so.  Thus, further explanation is required.  

Regarding the right knee claim, the July 2009 VA examiner determined that the Veteran had degenerative joint disease in the right knee and that he had a right knee strain in service.  However, the examiner found that there was no evidence of traumatic arthritis in service.  The examiner's opinion was rendered without benefit of any inpatient treatment records regarding a right knee scope in 1983 or 1984.  Moreover, the examiner's rationale does not indicate that the examiner considered the Veteran's lay statements regarding a basketball injury in service or a continuity of symptomatology since service.  See Transcript pages 7, 10.  The Board also notes that the Veteran is competent to report his observations as they come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For all of these reasons, an addendum opinion is required. 

Further, the July 2009 VA examination was also insufficient as it pertains to the left knee claim.  In this regard, the examiner did not consider whether the Veteran's left knee disorder could have been caused or aggravated by his service-connected left ankle disability.  Rather, the examiner only addressed whether the left knee disorder was directly related to service.  In this case, the Veteran contends that his left knee disorder was caused when his service-connected left ankle gave way and he fell in 2004 when he stepped off of a curb.  He contends that he has experienced continuity of symptomatology since the fall.  See Transcript page 24.  The July 2009 VA examiner noted that the Veteran's current symptoms are likely due to a new left knee injury which he sustained in 2004 but it is unclear whether the injury to which the examiner referred is the same fall that the Veteran contends occurred due to his service-connected left ankle giving way.  Therefore, on remand, the VA examiner should address whether the Veteran's left knee disorder was caused or is aggravated by the service-connected left ankle disorder. 

Regarding service connection for the claimed right ankle disorder, the Veteran has reported that he experiences pain, swelling, and instability in the right ankle and has to wear a brace on the right ankle.  He contends that he first injured his right ankle in service when he twisted it while running.  Transcript page 28.  Alternatively, the Veteran contends that the right ankle disorder is made worse by the service-connected left ankle disability.  Transcript page 38.  In this regard, he contends that because he favors his left ankle, he puts more stress on his right ankle.  Id.  A December 2006 VA outpatient treatment record noted a diagnosis of right ankle osteoarthritis.  A January 2010 VA outpatient treatment record indicated assessments of suspected peroneal tendinopathy as well as talo-nav osteoarthritis and structural and functional lateral ankle instability in both ankles.  The Veteran has not been afforded a VA examination or opinion with respect to the claimed right ankle disability.  As there is an indication that he has a current right ankle disability that may have begun in service, or been aggravated by his service-connected left ankle disability, a VA examination is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Regarding service connection for sleep apnea, the Veteran has not yet been afforded a VA examination.  The Veteran has a current diagnosis of sleep apnea.  See e.g., January 2007 VA outpatient treatment record which noted moderate sleep apnea.  He also offered sworn testimony that his sleep apnea symptoms of waking in the night gasping for air, as well as snoring, began in service and have continued since service.  Transcript page 67.  His wife has submitted a written statement regarding her observation of the Veteran's symptoms, as well as observing that such symptoms have been ongoing since service separation.  See October 2015 statement.  As there is an indication that his current sleep apnea disorder may have begun in service, a VA opinion is required.  See McLendon, supra. 

Regarding the claim for a higher rating for the service-connected left ankle disability, the Veteran contends that the disability has worsened since his most recent VA examination in July 2009.  His representative reported that VA treatment records demonstrate an increase in symptomatology.  Transcript page 34.  In this regard, he contends that he has experienced instability in the left ankle as well as limitation of motion and painful motion.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination of the left ankle is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a Veteran with a thorough and contemporaneous medical examination).

Prior to obtaining any VA opinions, all outstanding, pertinent treatment records should also be obtained.  The record indicates that there may also be outstanding service treatment records.  In this regard, the Veteran contends that he underwent a right knee scope in 1983 or 1984 at Homestead Air Force Base hospital.  Notably, some inpatient treatment records are on file from Homestead Air Force Base; however, they pertain to right shoulder surgery in 1982.  In order to ensure that all relevant service clinical records have been obtained, the AOJ should attempt to obtain any outstanding inpatient treatment records regarding the right knee.  

Further, as the Veteran is regularly treated at VA, any outstanding VA outpatient treatment records should be obtained.  The most recent VA outpatient treatment records on file, are dated in July 2015.  

A review of the file also reveals that the Veteran has not received the appropriate notice regarding his claims for service connection on a secondary basis, with respect to the claims for cardiovascular, left knee, and right ankle disabilities.  As such, notice should be provided to the Veteran on remand.

Finally, as the Veteran contends that he is unemployable due in part to the disorders that have not yet been service-connected, the Board finds that the pending service connection and increased rating claims may have a significant impact on the Veteran's claim for TDIU.  As such, the Board will defer making a determination on the TDIU claim until the remaining remanded claims are resolved as they will likely have a bearing on the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with proper VCAA notice regarding the evidence and information necessary to substantiate his claims for service connection of  cardiovascular, left knee, and right ankle disabilities on a secondary basis. 

The Veteran and his attorney should also be offered another opportunity to identify any outstanding private or VA treatment records relevant to his claimed disabilities.

2.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained, to include those from the Miami VAMC and West Palm Beach VAMC dated from July 2015 to the present.  The AOJ should also specifically seek any outstanding service inpatient treatment records dated in 1983 and/or 1984 regarding a scope procedure for the right knee at Homestead Air Force Base hospital.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his representative must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding treatment records have been associated with the file, return the record to the VA examiner who conducted the Veteran's July 2009 VA orthopedic examination.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  If the July 2009 VA examiner is not available, the file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Right Knee and Right Ankle Disorders: 

The examiner should clearly identify all current diagnosed disorders of the right knee and right ankle. 

Thereafter, the examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed right knee and/or right ankle disorders are related to his military service, to include his in-service injuries.  The examiner should note that the Veteran is competent to report twisting his right ankle while running and sustaining an injury while playing basketball in service.  

Left Knee Disorder: 

The examiner should clearly identify all current diagnosed disorders of the left knee. 

Thereafter, the examiner is asked to opine as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's diagnosed left knee disorder was caused or aggravated by the Veteran's service-connected left ankle disability.  In this regard, the examiner should consider the Veteran's statement that he injured his left knee in 2004 when his service-connected left ankle gave way while stepping off of a curb, and the Veteran fell.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

Right Shoulder Disorder: 

The examiner should clearly identify all current diagnosed disorders of the right shoulder. 

The examiner is asked to clarify the July 2009 and March 2015 VA examination reports regarding the preexistence of any right shoulder disorders.  The clinician is advised that the Veteran initially entered service in September 1979 and his service entrance examination report dated in September 1978 did not note any preexisting right shoulder disorder.  Therefore, if, and only if, there is clear and unmistakable evidence of a preexisting right shoulder disorder, the examiner is asked to indicate whether it is there is clear and unmistakable evidence that the preexisting disability was not permanently aggravated as a result of active service.  (The term "clear and unmistakable evidence" has been defined as evidence that "cannot be misinterpreted and misunderstood, i.e., it is undebatable.")

With respect to each diagnosed right shoulder disorder for which there is not clear and unmistakable evidence of a preexisting disorder, the clinician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability is the result of disease or injury incurred in service.  

The examiner should provide complete rationale for the conclusions reached.  The examiner should consider the Veteran's sworn testimony that he has experienced right shoulder symptoms continuously since the right shoulder surgery in service in 1982.  

The examiner should provide complete rationale for the conclusions reached.  

4.  After all outstanding treatment records have been associated with the file,  the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his service-connected left ankle disability.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  

The examiner should describe the nature and severity of all manifestations of the Veteran's left ankle disability, to include range of motion studies.  The examiner should note whether any range of motion loss is specifically attributable to pain.  Additionally, the examiner should discuss whether there is any additional functional loss with repetition.  The examiner should discuss whether any functional loss is attributable to pain during flare-ups and then attempt to quantify the degrees of motion lost during flare-ups.  The examiner should note whether there is any less or more movement than normal; weakened movement; excess fatigability; incoordination; and pain on movement (as well as swelling, deformity, and atrophy).

The examiner should also indicate whether the Veteran has any ankylosis of the ankle; and, if so, what degree the ankle is ankylosed.

The examiner should address the functional effects of the Veteran's left ankle on his daily life and employability.

Finally, based on a review of the Veteran's documented medical history and assertions, the examiner should indicate whether, at any time since December 2008 (the effective date of service connection), the Veteran's service-connected left ankle disability has changed in severity; and if so, the approximate date(s) of any such change(s), and the extent of severity of the disability at each stage.

The rationale for any opinion offered should be provided.

5.  After all outstanding treatment records have been associated with the file, afford the Veteran a VA opinion or examination regarding his claimed sleep apnea disorder.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

The examiner is asked to offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sleep apnea is related to his military service.  In reaching any conclusion, the examiner must consider and address the Veteran's and his wife's statements of their observations that he first experienced symptoms of snoring and waking in the night and gasping for air, in service.  The examiner should also consider the lay statements that the Veteran has continued to experience such symptoms since service. 

The examiner should provide complete rationale for the conclusions reached.

6.  After all outstanding treatment records have been associated with the file, afford the Veteran a VA opinion or examination regarding his claimed cardiovascular disorder.  The electronic file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the electronic file and the Remand have been reviewed.  The need for a physical examination of the Veteran is left to the discretion of the clinician selected to write the opinion.

The examiner is asked to identify all current cardiovascular disorders, including carotid stenosis, and offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cardiovascular disorder is related to his military service.  

If the examiner determines that the disability is not related to service, address whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's cardiovascular disorder is caused or aggravated by his service-connected hypertension.  In reaching any conclusion, consider the contention raised by the Veteran's representative regarding National Institutes of Health research noting that hypertension is one of two causes of carotid stenosis.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

The examiner should provide complete rationale for the conclusions reached.

7.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


